DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on July 31, 2020 in which claims 1-12 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

one action possibly performed" in claim 1 is a relative term which renders the claim indefinite.  The term "one action possibly performed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

As per claims 2-12, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. Therefore, they are rejected for the same reason set forth in paragraph above.

Claim 1 recites the limitation "the results" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.

As per claim 2, this claim is at least rejected for its dependency, directly or indirectly, on the rejected claim 1. Therefore, it is rejected for the same reason set forth in paragraph above.

Claim 3 recites the limitation "the results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the diagnostic results" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

5 recites the limitation "the simulation results" “the stored results” in lines 9 and 10-11.  There is insufficient antecedent basis for this limitation in the claim.

As per claims 6-8, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 5. Therefore, they are rejected for the same reason set forth in paragraph above.

Claim 9 recites the limitation "the simulation results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

As per claim 10, this claim is at least rejected for its dependency, directly or indirectly, on the rejected claim 5. Therefore, it is rejected for the same reason set forth in paragraph above.

Claim 11 recites the limitation "the results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

As per claim 12, this claim is at least rejected for its dependency, directly or indirectly, on the rejected claim 5. Therefore, it is rejected for the same reason set forth in paragraph above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
"Network Functions Virtualisation (NFV); Assurance; Report on Active Monitoring and Failure Detection",
ETSI DRAFT; ETSI GS NFV-REL 004, EUROPEAN TELECOMMUNICATIONS STANDARDS INSTITUTE (ETSI), 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS ; FRANCE,  vol. ISG - NFV, no. V-REL 004 VI .1.1 1 September 2017 (2017-09-01), pages 1 -61, XP014311792. 

Regarding claim 1, Network Functions Virtualisation discloses “a computer-implemented method for monitoring the experience of a user of at least one cloud based service or on-premise service, wherein the method comprises an installation step (section 6.4: “Provision VTAs”, i.e., of “Virtual Test Agents”) consisting in installing a diagnostic section 9.1: “Thus, there is a need for service activation testing using stateful L4-L7 traffic or application traffic that emulates the end user service. [...] In addition, application testing by emulation of high scale real application traffic is an important feature in a test tool to validate the QoE for the end user.”; section 9.6.1: “Figure 14 shows an example topology where VTAs are used to emulate customer message flows representing the end users or end-to-end services. The emulation of realistic user traffic provides an accurate assessment of the capacity of the network and helps analyse performance impact of services provisioned on each other.”; see also fig.14) consisting in having the diagnostic tool exactly replicating at least one action possibly performed by said user on a cloud based or on-premise application by performing end user simulation tests, local IT tests, and/or internet bandwidth tests,
a collecting/storing step (section 6.4: “Figure 4 illustrates the messages exchanged between the active monitoring entities and NFV entities for provisioning of VTAs and collection of NFVI stats from VIM.”; see also fig.4; see section 10.2.1: “The Test Controller is used to run challenge/ fault campaigns, co-ordinate the generation of service workloads and collection of test results.”; see also section 12. Deployment scenarios: “Use Case: Deployment scenarios such as embedded test agents for CPE and loT devices. Recommendation: CPE and loT devices may require control plane protocols and may have different data plane performance requirements such as very low bandwidth but low latency requirements. It is recommended that investigation be done on the type of active monitoring required for such scenarios and the design requirements for embedded test agents in CPE and loT devices.”) consisting in collecting and storing the results data, and a communication step for transferring the results data to an Internet of things Hub.

As per claim 2, Network Functions Virtualisation discloses “several simulations steps carried out simultaneously one different services” see Network Functions Virtualisation (section 10.2.0).

As per claim 3, Network Functions Virtualisation discloses “an encryption step consisting in encrypting the result data before the determining step” see Network Functions Virtualisation (section 11).

As per claim 4, Network Functions Virtualisation discloses “a determining step in order to determine a true end user experience based on the diagnostic results data” see Network Functions Virtualisation (9.2; section B.1).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1 above. In addition, Network Functions Virtualisation discloses “an alerting step consisting in generating an alert in case of such a condition exists based on the determining step, an orchestration means adapted to install a diagnostic means with chosen implementation on the said computer, a simulation means for activating the diagnostic means to validate if anomalies are occurring in the tested environment and point out the user tasks which see Network Functions Virtualisation (sections 8, 12 and 13).

As per claim 6, Network Functions Virtualisation discloses “the communication protocol is an AMPQ or HTTPS protocol” see Network Functions Virtualisation (section 5).

As per claim 7, Network Functions Virtualisation discloses “the storage means is at least one of an in-memory storage and disk-backed storage” see Network Functions Virtualisation (sections 9.5; 9.6.1; 10.2.1).

As per claim 8, Network Functions Virtualisation discloses “a plurality of simulation means adapted to activate several diagnostic means simultaneously” see Network Functions Virtualisation (section 10.2.0).

As per claim 9, Network Functions Virtualisation discloses “the simulation results are encrypted before transferred by the communication means and in that the communication means is isolated so as to have no access to the encryption key” see Network Functions Virtualisation (section 11).

As per claims 10 and 11: the claimed master-slave relationship is inherent to the hierarchy relationship in the disclosed architecture in Network Functions Virtualisation between the Virtual Test Agents and the Test Controller, to which the test results are made available.

As per claim 12, Network Functions Virtualisation discloses “a platform comprising a plurality of resilient micro-services designed to automatically execute simulated user activities from multiple locations” see Network Functions Virtualisation (section 9.6.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 6, 2021